Per Curiam,
Mason, Chief Justice.
The service in this case seems to have been legal under the act of December 31, 1840. The defendant below however, offered to show that the house of Nealley was not his usual place of abode, and thus contradict the sheriff’s return, but the defendant below was out of court. He had suffered a default and before he could take any steps in the matter, he must get the default set aside by an affidavit of merits and such other showing as the law requires.
If Nealley’s house was not really the usue?1 place of abode of the defendant below, and if he was really ignorant of the commencement of the suit, and if the judgment entered up against him is actually unjust, he had a remedy in equity, but has no ground of complaint against the ruling of the District Court.
The other points raised are sufficiently answered in the case of Parvin vs. Hoopes, decided at the present term of this court.
Judgment affirmed.